Citation Nr: 0614305	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  99-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to a compensable evaluation for his residuals of 
a left shoulder strain.  The veteran perfected a timely 
appeal of this determination to the Board.  

In April 2005, the Board remanded this matter for additional 
development and adjudication.  In separate decisions, issued 
in April 2005, the Board also:  (1) vacated its May 12, 1981, 
decision because the determination was made without affording 
the veteran full due process of law; and (2), on de novo 
consideration, restored the veteran's entitlement to a 10 
percent rating for his residuals of a left shoulder strain, 
effective October 1, 1979.  As such, the Board 
recharacterized the issue on appeal.

Because the restoration of the 10 percent evaluation for the 
veteran's residuals of a left shoulder strain does not 
represent the maximum rating available for the condition, 
this claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The entitlement to an increased rating, on an extraschedular 
basis, for residuals of left shoulder strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

The veteran's left shoulder strain is manifested by slight 
limitation of motion above the shoulder level on objective 
examination, with complaints of additional pain and 
impairment with repetitive use, and with additional 
limitation of joint function affected by pain, weakness and 
lack of endurance.


CONCLUSION OF LAW

The criteria for the assignment of a schedular evaluation of 
20 percent for left shoulder strain have been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5200, 5201, 5202, 
5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in December 
2001 and October 2005, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected left shoulder 
strain.  Specifically, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disabilities had gotten worse.  The veteran was also told 
that this evidence is usually shown by recent (within the 
past 12 months) medical records.  And the veteran was 
generally invited to send information or evidence to VA that 
may support his claim.

By way of January 1998 and August 2005 rating decisions, a 
May 1999 Statement of the Case, and March and December 2005 
Supplemental Statements of the Case,  the veteran was advised 
of the basic law and regulations governing his claim, and the 
basis for the decisions regarding his claim.  These 
documents, along with the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March and December 2005 Supplemental Statements of the Case, 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of the 
Court's decision also applies to claims for increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, 
given the favorable outcome taken below, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Thus, any prejudice to the veteran in proceeding with 
his claim would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra. 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service private and VA medical records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board observes that 
this matter has been remanded for additional development and 
adjudication.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's left shoulder condition is 
evaluated as 10 percent disabling under Diagnostic Code 5203-
5201.

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the veteran is right-hand dominant.  His right 
shoulder is therefore his major shoulder and his left 
shoulder is therefore his minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence in this case consists of private and VA 
medical treatment records and VA examinations dated in 
December 1997 and October 2005.

The veteran's treatment records indicate that the veteran 
suffers from chronic pain in his left shoulder.  The veteran 
indicated that he takes over the counter medications and that 
he has to be careful when using the left side.  The records 
also indicate that the veteran has been seen for physical 
therapy for his shoulder, and that he was noted to have 3/5 
strength in his left shoulder with a grip strength of 45 
pounds on the left, as apposed to 5/5 and 87 pounds on the 
right.  The treatment notes also indicate that the veteran's 
pain is worse with overhead activities and in the morning.  
The veteran was noted to be a painter.

The veteran was afforded a VA examination in connection with 
his left shoulder condition in December 1997.  The examiner 
noted that the veteran fell and hurt his left shoulder in the 
service and that he complained of pain and stiffness of the 
left shoulder.  The veteran treated his condition with 
heating pads and medication.  No episodes of dislocation were 
indicated and there was also noted to be no inflammatory 
arthritis.  The veteran was indicated to be right handed and 
working as a painter and wallpaperer.  Range of motion was 
indicated to be 0 to 180 degrees forward flexion, right, and 
0 to 170 degrees left; abduction of 0 to 180 degrees, and 0 
to 180 degrees left; external rotation of 0 to 90 degrees 
right, and 0 to 80 degrees left; and internal rotation 0 to 
45 degrees right, and 0 to 20 degrees left.  The examiner 
noted that the veteran had an unremarkable examination of the 
shoulder, bilaterally.  An x-ray taken in connection with the 
examination revealed unremarkable examination of the 
shoulders.  An MRI of the left shoulder also indicated 
unremarkable findings.

The veteran was afforded an additional VA examination in 
October 2005.  The examiner indicated that the veteran's 
claims file was reviewed in connection with the examination.  
The veteran's medical history was noted and the veteran was 
indicated to have complaints of chronic pain and stiffness in 
his left shoulder and neck.  The veteran takes Ibuprofen.  
The veteran indicated that the pain was worse in the morning 
with limitation of motion.  The examiner indicated that, 
beyond the pain, there was no additional limitation of motion 
or functional impairment.  No dislocation, subluxation or 
inflammatory arthritis was indicated.  The examiner did note, 
however, that the veteran was a painter and that his work 
aggravates the pain associated with his shoulder condition.  
The veteran was indicated to have range of motion of 0 to 180 
degrees right forward flexion, and 0 to 165 degrees left; 
abduction of 0 to 180 degrees right, and 0 to 165 degrees 
left; external rotation of 0 to 90 degrees bilaterally; and 
internal rotation of 0 to 90 degrees right, and 0 to 75 
degrees left.  The examiner indicated that the veteran 
indicated pain with left shoulder flexion/abduction over 140 
degrees and internal/external rotation over 70 degrees.  Pain 
was also noted to increase with repetitive movements and 
tenderness was found to be present at the left cervical 
paraspinal and at the left shoulder posteriorly.  The veteran 
was also indicated to have guarding of movement with left 
shoulder range of motion.  Finally, the examiner indicated 
that a neurological examination was positive for decreased 
sensation on the left upper extremity, in no particular 
distribution.  An x-ray of the left shoulder was within 
normal limits.  The veteran was diagnosed with chronic left 
rotator cuff tendonitis, with additional limitation of joint 
function affected by pain, weakness and lack of endurance.  
The examiner also indicated that the veteran's range of 
motion was limited by an additional 15 degrees due to the 
above factors.

Based on the foregoing, and resolving all doubts in the 
veteran's favor, the Board concludes that the veteran's 
shoulder disabilities most closely reflect the criteria for a 
20 percent evaluation under Diagnostic Code 5201.  

In this case, the Board notes that the veteran does not 
suffer ankylosis or dislocation, nonunion or malunion of his 
left shoulder.  Diagnostic Codes 5200, 5202, and 5203 are 
therefore not for application in this case.  The veteran 
does, however, clearly suffer limitation of motion of left 
shoulder, implicating Diagnostic Code 5201.  Under this code, 
a 20 percent evaluation will be awarded for either the major 
or minor extremity where the disability is productive of 
limitation of motion at the shoulder level.  In this case, 
the veteran's shoulder condition is not manifest by 
limitation of motion at the shoulder level, but rather is 
productive of slight limitation of motion above the shoulder 
at 0 to 165 degrees flexion and abduction, with pain over 140 
degrees.  Under this code, therefore, an evaluation in excess 
of 10 percent is not warranted. 

Having found that the veteran's condition warrants a 
continuation of a 10 percent evaluation, however, the Board 
notes that the veteran's disability may warrant a higher 
evaluation under the guidance of DeLuca, supra (discussing 38 
C.F.R. §§ 4.40, 4.45).  As noted above, the veteran has been 
shown to have slight limitation of motion above the shoulder 
level, based on the results of the October 2005 VA 
examination.  The Board observes, however, that the examiner 
commented that the veteran reported pain in the final 25 
degrees or so of flexion/abduction, and also indicated that 
the pain increased with repetitive movements.  Tenderness was 
also found to be present at the left cervical paraspinal and 
at the left shoulder posteriorly, and the veteran was 
indicated to have guarding of movement with left shoulder 
range of motion.  The examiner also noted that the veteran 
had additional limitation of joint function affected by pain, 
weakness and lack of endurance, and indicated that the 
veteran's range of motion was limited by an additional 15 
degrees due to the above factors.  Finally, the examiner also 
noted that the veteran was a painter and that his work 
aggravates the pain associated with his shoulder condition.  
As such, and especially because the examination was 
presumably not conducted during a flare-up in the veteran's 
condition, the Board finds that the veteran likely 
experiences additional functional loss beyond that which is 
objectively shown.  The Board therefore finds that, based on 
the foregoing evidence and resolving all doubts in favor of 
the veteran, that the evidence warrants a schedular 
evaluation of 20 percent, and no more, for the veteran's left 
shoulder strain..  38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca v. Brown, 8 Vet. App. at 205-7.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a schedular 20 percent rating for 
residuals of left shoulder strain is granted.  





REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the veteran's claim must be 
remanded for further action.

In his statements and contentions contained in the record, 
the veteran has indicated that his work as a painter is 
consistently adversely affected by his service-connected left 
shoulder condition.  The veteran indicates that his arm hurts 
whenever he tries to raise it past shoulder level, and that 
many times he must ask a co-worker to help complete his work.  
This was also noted by the October 2005 VA examiner.  Because 
the veteran's contentions indicate that his disability 
interferes with his employability beyond that degree 
contemplated in the assigned evaluation, the Board finds that 
these assertions raise a question as to whether, due to 
marked interference with employment, the regular schedular 
standards are inadequate to evaluate his left shoulder 
condition.  

While the RO determined that the veteran's disability should 
not be submitted to the Director of the Compensation and 
Pension Service for extra-schedular consideration because 
there were no exceptional factors or circumstances associated 
with the veteran's disability, in light of the aforementioned 
evidence and mindful of its duty to assist, however, the 
Board believes consideration of an extraschedular evaluation 
by the Director of the Compensation and Pension Service is 
warranted. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increased 
rating.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his increased rating claim, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should refer this matter to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of whether "an 
extra-schedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and if not, provide detailed 
reasons and bases in support of that 
decision.   38 C.F.R. § 3.321(b)(1).

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
addresses the issues of entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


